UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A AMENDMENT NO. 1 TO CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 26, 2011 MARINE DRIVE MOBILE CORP. (Exact Name of Registrant as Specified in its Charter) Nevada 333-145879 68-0676667 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2/41 Timurty Om Housing Society Sion, Chunnabhatti Mumbai, India, 400022 (Address of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code:91 9820600 700 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ⁭Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁭Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁭Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁭Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 EXPLANATORY NOTE This Current Report on Form 8-K/A amends and restates in its entirety the Current Report on Form 8-K filed by Marine Drive Mobile Corp., a Nevadacorporation(the “Company”) on August 29, 2011 (the “Original Report”).The Original Report incorrectly stated the terms of the earnout payment and escrow.The Company hereby amends and restates the Original Report to correct such items. Section 1 - Registrant’s Business and Operations Item 1.01. Entry Into a Material Definitive Agreement. OnAugust 26, 2011, the Company entered into a Membership Interests Purchase Agreement (the “Purchase Agreement”) with I Like a Deal, LLC, a limited liability company organized under the laws of Nevada (“ILAD”) and ILAD’s members (the “Selling Members”).ILAD runs an integrated website that allows users to find the “best of the best” deals locally and nationally on a daily basis including automotive, active life, education, food, fitness, hotel, restaurants, shopping, among others, by selling coupons for discounted products and services. At the closing of the transactions contemplated by the Purchase Agreement (the “Closing”), the Company will issue approximately 1,000,000 shares of its common stock (the “Shares”) to the Selling Members in exchange for one hundred percent (100%) of the issued and outstanding membership interests of ILAD.The Shares will be held in an escrow which shall, among other things, provide for the release of fifty percent (50%) of the Shares on the one-year anniversary of the Closing and the release of the remainder of the Shares on the two-year anniversary of the Closing.As additional consideration for its acquisition of the membership interests of ILAD, the Company will issue to the Selling Members warrants to purchase 100,000 shares of common stock of the Company.Moreover, if the Company achieves at least $10,000,000 in gross sales, the Company will make a one-time earnout payment to the Selling Members of $100,000. The Purchase Agreement contains customary representations, warranties, and conditions to closing.The preceding description of the terms and conditions of the Purchase Agreement and the transactions contemplated thereunder that are material to the Company does not purport to be complete and is qualified in its entirety by reference to the full text of the Purchase Agreement, a copy of which is attached hereto as Exhibit2.1 and is incorporated by reference into this Item1.01. Section 9 - Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description Membership Interests Purchase Agreement, dated August 26, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARINE DRIVE MOBILE CORP. Date: August 30, 2011 By: /s/Ajeeta Pinheiro Name: Ajeeta Pinheiro Title: Chief Executive Officer, President and Director 3
